DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 5-9, 11, 17, 21  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last few lines of claim 4 recite, “said robot is designed to remove one of said exchangeable components from said magazine and attach it to said container treatment machine and to remove an exchangeable component  attached to said container treatment machine from the latter and supply it to said magazine”  The limitations are not clear, emphasis added.  It is hard distinguish between the recites exchangeable components and the phrase, “attached to said container treatment machine from the latter and supply it to said magazine”.
The rejection of claim 4 applies to claim 5.
In claim 11, “guides it to a magazine for the different exchangeable components” is not clear since it is not clear what the phrase, “it to a magazine for the different exchangeable components” is referring to.
Claim 17 is rejected similar to claim 11.  
Further in claim 17, the phrase, “a room accessible from outside of the clean room….” is not clear because the highlighted elements are not distinguishable.  
Claim 21 recites, “The method of claim 12, wherein the exchanging of the exchangeable component takes place during a standstill of the container treatment machine or during a treatment step of a container in the container treatment machine which does not use the exchangeable component.”  The claim is contradictory because the claim requires exchanging of the exchangeable component ………….. or during a treatment step.  Then the claim also contradicts itself by indicating that the container treatment machine does not use the exchangeable component..  Therefore the claim has conflicting limitations.
The rest of the claims are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laumer (US  Pub 20130040009).
Regarding claim 1, Laumer discloses a container treatment system (sec 0036; container treatment plant) for the treatment of containers in the beverage processing industry (sec 0036, 0037), comprising: 
a clean room (15, fig. 2; sec 0041) and a container treatment machine (blow mold carrier 22 of a blow molding station 23 on a blow molding wheel 24; sec 0042) arranged therein with at least one exchangeable component (bring or remove articles or beverage bottles 6, sec 0039, 0056), wherein said container treatment system comprises a robot (gripper 58; sec 0056) which is arranged in said clean room 15 and is designed to exchange said exchangeable component (bring or remove articles or beverage bottles 6, sec 0039, 0056).  
Regarding claim 2, Laumer discloses a container treatment system claim 1, wherein said robot 58 comprises a robotic arm which is fixedly mounted in said clean room (58 is mounted in an installation access 40 so as to pivot along a pivot direction 59; sec 0054) or is arranged movable along a guide arranged in said clean room.  
Regarding claim 10, Laumer discloses a method for exchanging exchangeable components of a container treatment machine (sec 0036; container treatment plant) arranged in a clean room (15, fig. 2; sec 0041) for treatment of containers, in a beverage processing industry (sec 0036, 0037), comprising: 
removing (bring or remove articles or beverage bottles 6, sec 0039, 0056) an exchangeable component of the exchangeable components of the container treatment machine from the container treatment machine via a robot (gripper 58; sec 0056) arranged in said clean room; and 
exchanging (bring or remove articles or beverage bottles 6, sec 0039, 0056) the exchangeable component for a different exchangeable component via the robot (sec 0039, 0056).
Regarding claim 18, Laumer discloses the method of claim 10, further comprising collecting the different exchangeable component via the robot and subsequently attaching the different exchangeable component to the container treatment machine (gripper 58 collects the different exchangeable component via the robot and subsequently attaching the different exchangeable component to the container treatment machine; sec 0056).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 4, 11, 12, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laumer (US  Pub 20130040009) in view of Raith Stefan et al (DE102017209838A).
Regarding claim 3 Laumer teaches of the container treatment system of claim 2, but did not particularly mention a guide.  However Raith Stefan teaches of  a container processing installation (100; abstract) for processing containers such as bottles, wherein a guide (102; fig. 1; sec 0042) and a part of a robot (111, fig. 1; sec 0043) form a linear drive.   
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Laumer as taught by Raith Stefan for the purpose of having versatility of mounting a robot in a food or beverage processing industry.
Regarding claim 4 Laumer teaches of the container treatment system of claim 1, but does not particularly mention a magazine for the storage of exchangeable components,  However, Raith Stefan teaches of a magazine 235 (fig. 2a)  for the storage of exchangeable components (225, 224; fig. 2a; sec 0050) is arranged in a clean room and a said robot (115; sec 0045; fig. 2a) is designed to remove one of said exchangeable components (225, 224; fig. 2a; sec 0050)  from said magazine 235 and attach it to a container treatment machine and to remove an exchangeable component attached to said container treatment machine from the latter and supply it to said magazine.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Laumer as taught by Raith Stefan for the purpose of having versatility of mounting a robot in a food or beverage processing industry.
Regarding claim 11, Laumer teaches of the method of claim 10, wherein the removing further comprises said robot first removing said exchangeable component from said container treatment machine.  Launer does not particularly recite guiding said exchangeable component to a magazine for the different exchangeable components.  However Raith Stefan teaches of a robot, wherein the robot first removes an exchangeable component (225, 224; fig. 2a; sec 0050) from a container treatment machine and guides said exchangeable component to a magazine 235 (fig. 2a) for the different exchangeable components.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Laumer as taught by Raith Stefan for the purpose of having versatility of mounting a robot in a food or beverage processing industry.
Regarding claim 12, Laumer teaches of the method of claim 10, wherein said exchanging further comprises moving the robot between a first position and a second position, but did not particularly recite a guide as claimed.  However Raith Stefan teaches of of  a container processing installation (100; abstract) for processing containers such as bottles, wherein said exchanging further comprises moving the robot between a first position and a second position along a guide (102; fig. 1; sec 0042) and a part of a robot (111, fig. 1; sec 0043).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Laumer as taught by Raith Stefan for the purpose of having versatility of mounting a robot in a food or beverage processing industry.
Regarding claim 19, Laumer teaches of the method of claim 12, wherein the exchanging via the robot is fully automated [it is obvious to one of ordinary skill in the art that from the operation of Laumer (sec 0036, 0037, 0039, 0041, 0042) it would be obvious having the exchanging via the robot fully automated for the purpose of efficiency compared to a human operator].  
Regarding claim 20, Laumer teaches of the method of claim 12, wherein the exchanging via the robot is controlled by an operator from outside the clean room [it is obvious to one of ordinary skill in the art that from the operation of Laumer (sec 0036, 0037, 0039, 0041, 0042) it would be obvious having the exchanging via the robot controlled by an operator for the purpose of efficiency in providing a backup when there is an electrical failure or in cases or emergencies needing operator assistance].  
Claim 5-9, 13, 16, 17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Laumer (US  Pub 20130040009) in view of Jones (US 20140120235).
Regarding claim 5, Laumer discloses the container treatment system of claim 1, wherein a lock (53, 54, fig. 1) into which an exchangeable component is inserted (fig. 1; sec 0053, 0054) from outside said clean room is provided in a wall of said clean room (fig. 1; sec 0053, 0054).  Laumer did not  did not particularly recite a robot designed to remove an exchangeable component from said lock.  
However; Jones teaches of a container treatment system (1 ; fig. 1; it would be obvious from Jones that containers can be treated by filling with food or beverage or cleaning of the container; sec 0032, etc) wherein a lock 12, into which an exchangeable component is inserted (fig. 2) from outside 82 said a clean room 2, is provided in the wall 30 of said clean room 2, where a robot 10 is designed to remove an exchangeable component from said lock 12 and attach it to a container treatment machine 20 and remove an exchangeable component ( 8, 9) attached to said container treatment machine 20 from the latter and supply it to said lock 12.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Laumer as taught by Jones for the purpose dispensing exchangeable component in a food or beverage processing industry for serving people.
Regarding claim 6, Laumer discloses the container treatment system of claim 5, wherein a sterilization device (sec 0042) is arranged in said lock 52 and configured to sterilize the exchangeable component inserted into said lock from outside said clean room (sec 0053, 0054).  
Regarding claim 7, Laumer discloses the container treatment system of claim 6, wherein said exchangeable component is one of a sealing element, a bracket segment, a slide and a spike element (a closure machine 9 for closing i.e. sealing the filled plastics material beverage bottles 6. sec 0039, 0054; the rest of the exchangeable component are obvious to one of ordinary skill in the art).  
Regarding claim 8, Laumer discloses the container treatment system of claim 5, wherein said robot is associated with a media passage for a liquid medium or a gaseous medium and a tool of said robot is operated pneumatically or hydraulically by said liquid medium or the gaseous medium for exchanging said exchangeable component, and/or where an electrical energy supply is associated with said robot and an electric motor is associated with a tool of said robot, so that said tool of said robot can be operated by said electric motor (sec 0039, 0053, 0054; it is obvious to one of ordinary skill to operate a tool of a robot pneumatically or hydraulically by said liquid medium or the gaseous medium for exchanging said exchangeable component, and/or where an electrical energy supply is associated with said robot and an electric motor is associated with a tool of said robot, so that said tool of said robot can be operated by said electric motor for the advantage of operating with hydraulics or motors thereof). 
Regarding claim 9, Laumer discloses the container treatment system of claim 5, wherein said robot comprises a nozzle designed to act upon said container treatment machine with a medium, for lubricating or cleaning components (sec 0039, 0053, 0054; based on the teaching Laumer robots comprising a nozzle designed to act upon said container treatment machine with a medium, for lubricating or cleaning components).  
Regarding claim 13, Laumer discloses the method of claim 10, further comprising cleaning and lubricating at least one component of the container treatment machine via the robot, wherein the robot comprises a nozzle configured to act on the at least one component with a liquid medium or a gaseous medium (sec 0039, 0053, 0054; it is obvious to one of ordinary skill to operate a tool of a robot pneumatically or hydraulically by said liquid medium or the gaseous medium for exchanging said exchangeable component, and/or where an electrical energy supply is associated with said robot and an electric motor is associated with a tool of said robot, so that said tool of said robot can be operated by said electric motor for the advantage of operating with hydraulics or motors thereof). 
Regarding claim 16, Laumer discloses the container treatment system of claim 5, where an electrical energy supply is associated with the robot and an electric motor is associated with a tool of the robot, so that the tool of the robot is operated by said electric motor (Laumer sec 0029 teaches of a gripper foe moving and removing items in the beverage industry.  It would be obvious and well known to one having ordinary skill in the art that the device of Laumer would have an electrical energy supply associated with the robot and an electric motor associated with a tool of the robot, so that the tool of the robot is operated by said electric motor).

Regarding claim 17, Laumer teaches of the method of claim 10, wherein the removing further comprises removing the exchangeable component from the container treatment machine and guides it to a lock in the wall of said the room accessible from outside of the clean room (fig. 1; sec 0053, 0054).  Laumer did not particularly indicate that the robot moves items to the lock in the wall.  However; Jones teaches of a robot removing an exchangeable component from a container treatment machine (1 ; fig. 1; it would be obvious from Jones that containers can be treated by filling with food or beverage or cleaning of the container; sec 0032, etc) and guides the exchangeable component to a lock (lock 12) in the wall of a room accessible from outside 82 said a clean room 2.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Laumer as taught by Jones for the purpose dispensing exchangeable component in a food or beverage processing industry for serving people.
Regarding claim 22, Laumer discloses a system, comprising:
a clean room (15, fig. 2; sec 0041) comprising a ceiling and walls for separating an interior volume of the clean room from an area outside of the clean room (although Laumer did not particularly recite the phrase, “a ceiling and walls for separating an interior volume of the clean room from an area outside of…” it is obvious that Laumer at sec 0040, 0041, 0047 0048, discloses the limitation because Laumer discloses that the room is hermetically sealed implying that the room has a ceiling and walls for separating an interior volume of the clean room from an area outside of the clean room); 
a container treatment system configured to treat bottles configured to store liquids (beverage treatment and bottles 6 are treated by sterilization, brought in and removed and filled to store beverage i.e. liquids, sec 0039, 0056); and 
a robot mounted to one of the ceiling or a first wall of the walls (it is obvious from Laumer fig. 1 that  robot 58 is mounted to a wall 43; fig. 1; sec 0054, 0056).
Laumer did not particularly recite to actuate in response to feedback from a sensor or an input provided via an operator from outside of the clean room.
However, Jones teaches of a system comprising a robot configured to actuate in response to feedback from a sensor or an input 16 provided via an operator from outside of the clean room (fig. 8; sec 0036, 0038, 0044, 0046)3,


wherein the robot is configured to arrange a first exchangeable component (8, 9; fig. 8) within a lock 12 arranged in a second wall of the walls (fig. 8) via moving from a first position  to a second position, wherein the robot acquires a second exchangeable component (8, 9; fig. 8) from the lock 12 when in the second position (sec 0041, etc).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Laumer as taught by Jones for the purpose dispensing exchangeable component in a food or beverage processing industry for serving people.


Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664